Title: From James Madison to William Duane, 20 August 1803
From: Madison, James
To: Duane, William


Sir
Virginia Orange Court House Aug. 20. 1803
Your letter of the 3d. instant having arrived at Washington after I had set out for Virginia, an acknowledgment of it has been retarded to this date. I have long been sensible of the advantage taken of official silence, in propagating false reports for party purposes, and do full justice to your laudable anxiety to see a remedy applied to the evil. There are considerations however which must often forbid a resort to the remedy which would be most effectual, that of publishing the documents relating to the subject. Sometimes this would be treating the calumny with an importance not due to it: Sometimes, a restraint is imposed by delicacy towards Foreign Governments; and sometimes by the propriety of making the communication in the first instance to the Legislature, and It is to be considered also that altho’ publicity is favored generally by the principles of a free & fair government, yet care ought to be taken in practice to weaken rather than to strengthen injurious inferences when silence may be indispensable. The course to be pursued therefore in particular cases must be determined by their circumstances. In that to which your letter refers, it is not thought proper that the document itself should be given out for the press. But there is no objection to its being affirmed, witht. allusion to the particular authority for the fact, that the British Govt. instead of obstructing in any way the cession of Louisiana to the U. S. has evinced the most perfect, satisfaction at the event. It is true that the terms of the Cession might not at the time be fully known, but these can afford no colour for complaint nor is there the least ground for supposing that they will produce it.
 

   
   Draft (DLC); Tr (ViU).


